UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 18, 2012 Sotheby’s (Exact name of registrant as specified in its charter) Delaware 1-9750 38-2478409 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1334 York Avenue New York, NY (Address of principal executive offices) (Zip code) (212) 606-7000 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On September 18, 2012, the Company issued a press release announcing that it proposes to offer, subject to customary conditions, $300.0 million in aggregate principal amount of senior notes due 2022. A press release describing the proposed offering of the notes is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information included in this Current Report on Form 8-K, including the information contained in Exhibit 99.1, is being furnished to the Securities and Exchange Commission pursuant to Item 7.01, and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description of Exhibits Press release, dated September 18, 2012, related to the proposed offering of notes. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 18, 2012 SOTHEBY’S By: /s/ Gilbert L. Klemann, II Name: Gilbert L. Klemann, II Title: Executive Vice President, Worldwide General Counsel and Secretary . 3 EXHIBIT INDEX Exhibit Number Description of Exhibits Press release, dated September 18, 2012, related to the proposed offering of notes. 4
